Case 7:19-mj-00993 Document 1 Filed on 05/01/19 in TXSD Page 1 of 1

AO 9| (Rev 8/01) CriminalComplaint

 

United States District Court

SOUTHERN DISTRICT OF` TEXAS
MCALLEN DIVISION

Unlted States Dlstr|ct C
Southern District Of,T ourt
FlLED exas

 

 

UNITED STATES OF AMERICA

V- ` CRIMINAL COMPLAINT
Juan Martinez-Garcia MAY 1 2019

Dav|.d J_ Brad|ey, Clerk Case Number:~ M-19-0993-M

lAE YOB: 1977

|Vlexico
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 29, 2019 in Hida|qo COunty, in

the Southern District of Te)<as
(Track Statutorjy Language of Ojense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Alamo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of
Homeland Security, not therefore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that l am a(n) Senior Patrol Agent and that this c`omplaint is based on the
following facts:

 

Juan Martinez-Garcia was encountered by Border Patrol Agents near Alamo, Texas on April 29, 2019. The investigating agent
established that the Defen/dant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 29, 2019, near Pharr, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on December 14, 2018, through Del Rio, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On July 10, 2017, the Defendant was convicted of 8 USC 1326 Alien Unlawfully Found in the United States after
Deportation and was sentenced to twenty four (24) months confinement and thirty six (36) months supervised release term.

Ap(n,.,u)~ w LA~¢A emma

?'“5‘

 

Continued on the attached sheet and made a part' of this complaint |:lYes lNo
Sworn to before me and subscribed in my presence, Signature of Cm{ inant
May 1, 2019 v Mickel Gonza Senior Patrol Agent

 

 

J. Scott Hacker , U.S. Wlagistrate Judge /

Name and Tit|e of Judicial Officer , Signature of ic' l Officer

 

